Title: To George Washington from Major General William Heath, 26 December 1776
From: Heath, William
To: Washington, George



Dear General
Peeks-Kill [N.Y.] Decr 26th 1776

yesterday General Wadsworths Brigade went Home leaving the Stores without a Guard Untill I sent one Down.
The Militia of this State are Coming in—None have as yet arrived from the Eastward, Brigadier General Warner was at Danbury the Last night with 4 Companies Only—more are Hourly Expected—General Lincoln is on the Road, I have Sent your Excellency’s Letter by Express to meet him.
I have Received ⅌ Colonel Sheldon 156750 Dollars and shall apply them to the Purposes Directed by your Excellency.
The Case of the Regiments of General Lee & Sullivans Divisions which are Divided Partly at your Excellency Camp & Partly Here will be very Difficult The Naked, Convaliscents, and Sick were Left Here, they Constitute the Greater Part of the Regiments and Cannot get Home without their wages being destitute of money, and unless the Colonels who are with your Excellency, Send the mens wages to them they will Suffer—Colonel Read & Colo. Little are Here with Such of their Regiments as were Left behind.
I shall Endeavour to Secure all the arms accoutrements ammunition &c. which are in the Hands of the Troops belonging to the States, before they leave the Camp if Possible.
I find by your Excellencys orders of the 21st of January last that such Recruits as should find “their own arms Provided they were Good, should be allowed one Dollar for the use of them” I should be glad to be Informed if there was another order that Such as had arms found them should Pay the like Sum for the Use of them—Such an

order I thought there was but Cannot find it as yet, and therefore request a Determination from your Excellency untill which I shall Delay the payment of the December Abstracts.
The State of the Regiment of artillery, a Corps most Essential to an Army, is Such that I cannot omit makeing mention of it to your Excellency, many of those who are here would have Enlisted, but no attempts have been made towards it—They will all go Home in a few Days, and we shall not have men to Discharge a Cannon, Unless I can Prevail upon Some of them to Continue Untill I hear from your Excellency.
The Convention of this State for about a fortnight have been meditating a Secret Expedition, it is Still a Profound Secret (But talked of every where) this or Some other Intention of the Enemy has Induced them as I am Just Informed to Send a Brigade of Hessians up to Kings Bridge—The moment I am able I shall Pay attention to West Chester County, I have ordered a Regiment Down to morrow, and Hope ere long not only to Curb the disaffected and Pick up Some of the Enemy But also avail my self of Quantities of Forage from that Quarter.
It is reported here that your Excellency has Lately Given orders respecting Such Plunder as may be taken from the Enemy, or those who take up arms against us, If any New orders have been Given in this respect I should beg to be acquainted with them.
As Soon as the Tents, arms, Tools, &c. are Collected and Stored, a Return of all the Stores shall be made to your Excellency I should be glad to Know if your Excellency would have the Artificers again Engaged, or any Part of them, and whether in a distinct Corps, or Taken from the Regiments, as has been Practised Heretofore. I have the Honor to be most respectfully your Excellencys most Hbble Servt

W. Heath

